DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/19/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 19, 21-24, and 26-28 were previously cancelled. 
5.	Claims 2 and 14 are currently cancelled. 
6.	Claims 1, 3-13, 15-18, 20, and 25 are numbered accordingly are allowed herein. 
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 7/19/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of submission of updated title to the specification, the objection is withdrawn herein.
9.	In light of submission of updated abstract, the objection is withdrawn herein.
10.	In light of amendment to the claims, the 35 USC 112b rejection is withdrawn herein.




EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1, 3-13, 15-18, 20, and 25 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 13, and 25 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts Zhang et al. US 20140233538 discloses in Section [0051] The eNB send paging message to the user equipment and then eNB receives a message-1 for requesting a random access sent from the user equipment, where the message-1 carries a random access preamble, the eNB sends message-2 for responding to random access request to the UE, where the MSG-2 carries uplink TA, C-RNTI and eNB creates context for the UE according to protocol RS36.331 that schedules uplink resource and the downlink resource for the UE over the PDCCH; Section [0098] The eNB pages the user equipment by a paging message;  Section [0099] The user equipment initiates a random access using the dedicated preamble, that is, sends Msg1; Section [0092] The MTC device initiates a random access upon reception of a paging message and obtains Msg2 fed back from an eNB in which PDCCH is detected and scheduling information; Section [0178] A UE receives scheduling sent from an eNB, detects PDCCH and receives downlink data over resources scheduled by PDCCH; 
and the prior art Griot et al. US 20160374048 discloses in Section [0008] a core network receive data to be transmitted to a user equipment (UE), and determine that a small data packet transmission may be initiated for the data; The core network format the small data packet into a paging request that includes the data, and transmit the paging request to a base station. The base station receive the paging request, and initiate a page process with the UE. The base station transmit a page message to the UE that indicates a small data transmission is to be sent. The UE may receive the page message, and initiate an access procedure that may be used for transmission of the small data. The UE transmit a random access request to the base station responsive to the page message, and the base station transmit the data to the UE as part of a random access response message to the UE. The UE may be in idle mode prior to the small data transmission; Section [0049] The base station may then provide the small data packet in the random access response (RAR) message; a base station may transmit a paging request, which may include a small data indication, and may or may not include a dedicated preamble assignment; Section [0068] In certain examples, the random access response also may include an indication for the UE to continue with the RRC connection, Section [0091] The UE paging manager 1010 may receive a page from a base station including at least one of: an indication that a small data packet is to be transmitted to the UE, or the small data packet. The UE may initiate a random access channel (RACH) procedure by transmitting an access request to the base station responsive to the page, and may acknowledge the small data packet responsive to the access request during the RACH procedure. The acknowledgement may be transmitted, for example, via uplink resources of an uplink control channel (e.g., PUCCH) or uplink data channel (e.g., PUSCH) provided in the random access response or based on resources associated with the random access response (e.g., RA-RNTI, PDSCH location of random access response, etc.). Yet, Griot does not explicitly/implicitly state that the indications are separate from the paging message, a first and second indications in one or more random access response and downlink control information separate from the paging message, and the second indication indicating transmission comprises data to be transmitted while no radio connection is established.

However, Zhang in view of Griot do not render obvious in combination with other limitations in the independent claims the claim elements A method for transmitting data by an infrastructure equipment in a wireless communications network to a communications device, the method comprising: transmitting, by the infrastructure equipment, a paging message; receiving, by the infrastructure equipment, a random access request from the communications device in response to the paging message; in response to receiving the random access request: 
transmitting, by the infrastructure equipment, a first indication of communications resources allocated for a transmission by the infrastructure equipment, and transmitting, by the infrastructure equipment, a second indication in one or more of a random access response and downlink control information separate from the paging message, the second indication indicating that the transmission comprises data to be transmitted while no radio connection is established between the communications device and the infrastructure equipment; and  transmitting. by the infrastructure equipment, the transmission including the data using the allocated communications resources.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-13, 15-18, 20, and 25 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-13, 15-18, 20, and 25 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477